

 
 

--------------------------------------------------------------------------------

 



 
EXECUTION COPY

 
Operation Number 36384
 
PARTICIPATION INTEREST PLEDGE AGREEMENT
 
between
 
CASPIAN REAL ESTATE LIMITED
 
and
 
EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT
 
Dated 15 August 2008

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I. DEFINITIONS AND INTERPRETATION 8
 
Section 1.01                               Definitions 8
 
Section 1.02                               Interpretation 15
 
ARTICLE II. SECURED OBLIGATIONS 17
 
Section 2.01                               Secured Obligations 17
 
Section 2.02                               Term 18
 
ARTICLE III. ESTABLISHMENT OF THE PLEDGE19
 
Section 3.01                               Establishment of the Pledge 19
 
Section 3.02                               Pledge 19
 
Section 3.03                               Value of the Pledged Assets 20
 
Section 3.04                               First Ranking Security 21
 
Section 3.05                               Additional Property 21
 
Section 3.06                               Delivery of Documents 21
 
ARTICLE IV. IRREVOCABLE OBLIGATIONS 23
 
Section 4.01                               Irrevocable Obligations 23
 
Section 4.02                               Limitation of Rights 25
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES25
 
Section 5.01                               First Ranking Pledge 25
 
Section 5.02                               Due Registration; Power and
Authority 26
 
Section 5.03                               Rights in the Pledged Assets; No
Other Liens 26
 
Section 5.04                               Consents 27
 
Section 5.05                               No Violations 27
 
Section 5.06                               No Litigation 28

 
 

--------------------------------------------------------------------------------

 

Section 5.07                               No material adverse effect 28
 
Section 5.08                               Restatement of Representations and
Warranties 28
 
ARTICLE VI. COVENANTS 29
 
Section 6.01                               Compliance with Law 29
 
Section 6.02                               Maintenance of Consents and
Authorisations 29
 
Section 6.03                               Information 29
 
Section 6.04                               Payment Obligations 30
 
Section 6.05                               Limitations 31
 
Section 6.06                               Consents; Registrations 32
 
Section 6.07                               Governmental Expropriation 34
 
Section 6.08                               General Notices 34
 
Section 6.09                               Further Assurances 35
 
Section 6.10                               Powers of Attorney 35
 
Section 6.11                               Defence of Pledge 36
 
Section 6.12                               Negative Covenants of the Pledgor 36
 
ARTICLE VII. RIGHTS AND AUTHORITIES OF THE PARTIES 38
 
Section 7.01                               Voting and Dividend and Other
Rights 38
 
Section 7.02                               Pledge Management Rights 39
 
ARTICLE VIII. DEFAULT; REMEDIES 40
 
Section 8.01                               Rights upon Default 40
 
Section 8.02                               Remedies 44
 
Section 8.03                               Rights Absolute 45
 
Section 8.04                               Further Rights upon Default 45
 
Section 8.05                               Expenses 46
 
Section 8.06                               No Responsibility for Loss 46

 
 

--------------------------------------------------------------------------------

 

ARTICLE IX. APPLICATION OF PROCEEDS 46
 
Section 9.01                               Priority of Monies Application 46
 
Section 9.02                               Surplus 47
 
Section 9.03                               Deficiency 47
 
ARTICLE X. TERMINATION; RELEASE 47
 
Section 10.01                               Termination Provisions 47
 
Section 10.02                               Termination and Release 47
 
ARTICLE XI. INDEMNITY 48
 
Section 11.01                               Indemnification of the Pledgeholder
and Others 48
 
Section 11.02                               Unenforceability; Maximum Permitted
Satisfaction. 49
 
Section 11.03                               Reimbursements Unpaid Deemed Secured
Obligations. 49
 
ARTICLE XII. COSTS 49
 
ARTICLE XIII. MISCELLANEOUS 50
 
Section 13.01                               Term of Agreement 50
 
Section 13.02                               Entire Agreement; Amendment and
Waiver 50
 
Section 13.03                               Material Adverse Change 50
 
Section 13.04                               Pledgor's Obligations 50
 
Section 13.05                               Notices 50
 
Section 13.06                               English Language 51
 
Section 13.07                               Indemnities and Expenses 52
 
Section 13.08                               Rights, Remedies and Waivers 52
 
Section 13.09                               Governing Law 53
 
Section 13.10                               Arbitration and Jurisdiction 53
 
Section 13.11                               Privileges and Immunities of the
Pledgeholder 55
 
Section 13.12                               Waiver of Sovereign Immunity 55

 
 

--------------------------------------------------------------------------------

 

Section 13.13                               Reliance 56
 
Section 13.14                               Successor and Assigns 56
 
Section 13.15                               Rights of Third Parties 56
 
Section 13.16                               No Partnership or Agency 57
 
Section 13.17                               Agreement as property of the
Pledgeholder 57
 
Section 13.18                               Integrity 57
 
Section 13.19                               Severability 57
 
Section 13.20                               Disclosure 57
 
Section 13.21                               Language and Counterparts 58
 
Section 13.22                               Survival 58
 
SCHEDULE 1 DESCRIPTION OF PLEDGED INTEREST 60
 
SCHEDULE 2 FORM OF LETTER 61
 
SCHEDULE 3 FORM OF POWER OF ATTORNEY [LETTERHEAD OF THE PLEDGOR] 63

 
 

--------------------------------------------------------------------------------

 

This PARTICIPATION INTEREST PLEDGE AGREEMENT (the "Agreement") is made on 15
August 2008 between:
 
(1)  
CASPIAN REAL ESTATE LIMITED, a limited liability company organised and existing
under the laws of the British Virgin Islands, having its registered address at
Akara Building, 24 De Castro Street, Wickhams Cay 1, Road Town, Tortola, British
Virgin Islands (the "Pledgor"); and

 
(2)  
EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT, an international organization
organized and existing pursuant to the Agreement Establishing the European Bank
for Reconstruction and Development dated 29 May 1990 and located at One Exchange
Square, London EC2A 2JN, United Kingdom (the "Pledgeholder").

 
The Pledgor and the Pledgeholder are referred to herein as the "Parties" and
each as a "Party".
 
RECITALS
 
WHEREAS:
 
(A)  
As of the date hereof, the Charter Capital of the Borrower is equal to four
hundred

 
 
thousand Tenge (KZT 400,000) (as may be adjusted from time to time, the "Charter
Capital") which has been timely and fully paid and the Participation Interest
(as defined below) has been duly registered in the name of the Pledgor;

 
(B)  
As of the date hereof, the Pledgor is the legal and beneficial owner of one
hundred per

 
 
cent. (100 %) participation interest in the Borrower (the "Participation
Interest");

 
(C)  
By way of a loan agreement dated 21 December 2006 between the Pledgeholder and

 
 
the Borrower, as amended by an amendment agreement dated 28 June 2007, the
Pledgeholder has agreed to extend to the Borrower a loan in the total aggregate
amount of thirty two million Dollars (USD32,000,000) (the "Loan"), subject to
the


 
 

--------------------------------------------------------------------------------

 

terms and conditions set forth therein (as amended, restated, novated or
supplemented from time to time, the "Loan Agreement");
 
(D)  
The Pledgor hereby provides and the Pledgeholder accepts provision by the
Pledgor of security to the Pledgeholder as security for the prompt payment when
due of all amounts payable by the Borrower to the Pledgeholder under the Loan
Agreement and any other Financing Agreements (as defined below);

 
(E)  
It is a condition precedent to the making of the first Disbursement under the
Loan Agreement that the Pledgor enters into this Agreement for the pledge by the
Pledgor in favour of the Pledgeholder of the Participation Interest as described
herein and perfects it in a manner satisfactory to the Pledgeholder.

 
NOW, THEREFORE, the Parties agree as follows:
 
ARTICLE I. DEFINITIONS AND INTERPRETATION Section 1.01 Definitions
 
(a) Unless the context otherwise requires, capitalized terms not otherwise
defined in this Agreement (including in the Recitals) shall have the respective
meanings given to them in the Loan Agreement.
 
(b) In this Agreement (including in the Recitals), the following capitalized
terms shall have the following meanings:
 
"Applicable Law"
means all laws, ordinances, regulations, judgments, decrees, decisions, writs,
awards, orders, rules, directives, guidelines (to the extent that such
guidelines have the force of law or the compliance with which is in accordance
with general practice) and policies of any Authority, and international treaties
or any other agreements to which an Authority is a party, to the extent
applicable to each of the Borrower and the Pledgor, including the laws of
Kazakhstan and the British Virgin Islands, each of its business and financial
operations or that otherwise relate to the subject matter thereof or the
exercise by the Pledgeholder of its rights under the Loan Agreement;

 
 
 
 

--------------------------------------------------------------------------------

 

"Authorisation"
means any consent, registration, filing, agreement, notarisation, certificate,
licence, approval, permit, authority or exemption from, by or with any
Authority, whether given by express action or deemed given by failure to act
within any specified time period;



"Authority"
means any national, supranational, regional or local government or governmental,
administrative, fiscal, judicial or government owned body, department,
commission, authority, tribunal, agency or entity or central bank (or any
person, whether or not government owned and howsoever constituted or called,
that exercise the functions of a central bank);

 
"Borrower"
 
means Balykshy L.L.P., a limited liability partnership organised and existing
under the laws of the Republic of Kazakhstan, with its registered address at 12
Murat Uskenbaev Street, Atash Village, Tupkaragan District, Mangistau Region,
the Republic of Kazakhstan;

 
"Charter"
means the currently effective restated version of the charter of the Borrower
registered as of 26 October 2005, and as may be further amended, modified or
restated, and such amendment, modification or restatement to be satisfactory to
the Pledgeholder;

 

 
 
 

--------------------------------------------------------------------------------

 

"Default"
means any event of default under any Financing Agreement;

 
"Dollars", "USD" or "S"
means the lawful currency of the United States of America from time to time;

 
"Financing Agreements"
means

 
(a)  
this Agreement;

 
(b)  
the Loan Agreement, as described in Sections 2.01(a) and 2.02(b) below;

 
(c)  
the Investment Agreement dated 28 June 2007, pursuant to which the Pledgeholder
agrees to make certain equity investments in the Borrower, specifically by
acquiring a twenty two per cent. (22%) participation interest in the Borrower
and by increasing the charter capital of the Borrower by a Tenge amount
equivalent to ten million Dollars (USD 10,000,000);

 
(d)  
the Shareholders Agreement, dated August 6, 2008 pursuant to which the
Pledgeholder, the Borrower, the Pledgor and the Sponsor agree, inter alia, the
manner in which the Borrower is to be operated;

 
(e)  
the Put Option Agreement, dated August 6, 2008 pursuant to which the
Pledgeholder may require the Sponsor to purchase the participation interest of
the Pledgeholder in the Borrower within an agreed timeframe and for an agreed
amount;

 
(f)  
the Deed of Financial and Performance Guarantee, dated August 6, 2008 pursuant
to which the Sponsor (as guarantor) provides an irrevocable completion and
performance guarantee of amounts owing to the Pledgeholder under the Financing
Agreements and amounts needed by the Borrower for the Project;

 
 
 

--------------------------------------------------------------------------------

 

 
(g)  
the Share Retention Deed to be entered into between the Borrower, certain
founding individuals of the Sponsor, the Sponsor, the Pledgor and the
Pledgeholder, pursuant to which, inter alia, (i) the Pledgor agrees not to
effect any change in its equity interest in, or transfer any of its shares in
the capital of, the Borrower without the prior written consent of the
Pledgeholder and (ii) the Sponsor agrees not to effect any change in its equity
interest in, or transfer any of its shares in the capital of, the Pledgor
without the prior written consent of the Pledgeholder;

 
(h)  
the Subordination Deed, dated August 6, 2008 pursuant to which each of the
Sponsor and the Pledgor agree on the terms thereof to subordinate the payment of
amounts payable by the Pledgor (in its capacity as Borrower) to it under the
Subordinated Debt to the payment of all amounts payable by the Borrower to the
Pledgeholder under the Financing Agreements;

 
(i)  
the Agreement on Pledge of Monies at the Bank Accounts, dated August 15, 2008
pursuant to which the Borrower pledges its bank accounts as specified therein to
the Pledgeholder as security for the prompt payment when due of all amounts
payable by the Borrower to the Pledgeholder under the Loan Agreement and any
other Financing Agreement;


 
 

--------------------------------------------------------------------------------

 

 
(j)  
the Agreement on Mortgage of Immovable Property, dated August 15, 2008 pursuant
to which the Borrower mortgages its immovable property as specified therein to
the Pledgeholder as security for the prompt payment when due of all amounts
payable by the Borrower to the Pledgeholder under the Loan Agreement and any
other Financing Agreement;

 
(k)  
the Agreement on Pledge of Moveable Property, dated August 15, 2008 pursuant to
which the Borrower pledges its movable property as specified therein to the
Pledgeholder as security for the prompt payment when due of all amounts payable
by the Borrower to the Pledgeholder under the Loan Agreement and any other
Financing Agreement;

 
  (l)
the Insurance Assignment to be entered into, pursuant to which the Borrower
assigns by way of security in favour of the Pledgeholder the benefit of all
contracts of insurance and insurance policies and any amounts payable under such
contracts and policies and any other insurance amounts payable by insurers to
the Borrower;

 
  (m)
 the Deed of Assignment of Contracts, dated August 6, 2008 pursuant to which the
Borrower assigns by way of security in favour of the Pledgeholder the benefit of
the Construction Contract entered into by and between the Borrower and Datoba
Construction LLP on 7 November 2006; all service contracts which have been
entered into or will be entered into by and between the Borrower and marine base
service users; and all performance bonds, warranties, guarantees, undertakings
and such other agreements which have been entered into or will be entered into
by the Borrower and any other person;


 
 

--------------------------------------------------------------------------------

 

 
(n)  
the Disbursement applications made by the Borrower under the Loan Agreement and
any notices, certificates and applications issued by the Borrower or any other
party to the Pledgeholder in each case in connection with the Loan Agreement or
any other Financing Agreement; and

 
(o)  
any other agreement designated as a Financing Agreement by the Borrower and the
Pledgeholder, and any of the above may individually be referred to as a
"Financing Agreement";

 
"Independent Registrar"
means Joint Stock Company "Center DAR", with its address at 35A Satpayev Street,
Almaty, Kazakhstan, appointed pursuant to an agency agreement no. 391 between
the Borrower and Joint Stock Company "Center DAR" dated 14 April 2008, for
rendering services of maintenance of register for participants of limited
liability company;

 
"Kazakhstan"
 means the Republic of Kazakhstan;

 
"Lien"
has the meaning as set out in the Loan Agreement;

 
"Loan Currency"
means the currency in which the Loan is denominated in accordance with the Loan
Agreement;


 
 

--------------------------------------------------------------------------------

 

"Pledge"
has the meaning set out in Section 3.02(a);

 
"Pledged Assets" 
has the meaning set out in Section 3.02(a);

 
 "Pledged Interest"
means the Participation Interest in the Charter Capital of the Borrower owned by
the Pledgor (as more fully described in Schedule 1 (Description of Pledged
Interest);

 
 

 
"Proceeds"includes
(i) any and all proceeds of any sale, insurance, indemnity, warranty or
guarantee payable to the Pledgor from time to time with respect to any of the
Pledged Assets;
 
(ii) any and all payments (in any form whatsoever) made or due and payable to
the Pledgor from time to time in connectionwithanyrequisition,confiscation,
condemnation, seizure or forfeiture of all or any part of the Pledged Assets;
 
(iii) any and all other amounts from time to time paid or payable under or in
connection with any of the Pledged Assets; and
 
(iv) any right of the Pledgor to claim any or all of the above;

 
 
"Project Agreement" "
has the meaning as set out in the Loan Agreement; has the meaning as set out in
Section 2.01 (a);

 
 
"Secured Obligation" 
means the period beginning on the date hereof and terminating on (i) the date
upon which the Pledgeholder shall have notified the Pledgor, that all of the
Secured Obligations have been unconditionally and irrevocably paid, discharged
and performed in full in accordance with the respective terms of the Loan
Agreement and any other Financing Agreements, or (ii) if earlier, the date on

 
"Security Period"
means the period beginning on the date hereof and terminating on (i) the date
upon which the Pledgeholder shall have notified the Pledgor, that all of the
Secured Obligations have been unconditionally and irrevocably paid, discharged
and performed in full in accordance with the respective terms of the Loan
Agreement and any other Financing Agreements, or (ii) if earlier, the date on 
which this Agreement has been terminated by agreement between the Parties;

 

 
 
 

--------------------------------------------------------------------------------

 

"Sponsor" 
means Caspian Services Inc., a corporation organized and existing under the laws
of the State of Nevada, United States of America; and

 
"Tenge" or "KZT"
means the lawful currency of the Republic of Kazakhstan from time to time.

 
Section 1.02 Interpretation
 
In this Agreement, unless the context otherwise requires:
 
(a) a reference to "Secured Obligations" or "Pledged Assets" shall include a
reference to any part of them.
 
(b) unless the context otherwise requires, words denoting the singular include
the plural and vice versa, words denoting gender include all gender, and words
denoting persons include natural persons, corporations, partnerships, joint
ventures, or trusts, unincorporated organisations, authorities or any other
entity whether acting in an individual, fiduciary or other capacity, and
references to a person include its successors and permitted assigns and/or
transferees;
 
(c) a reference to a specified Article, Section or Schedule shall be construed
as a reference to that specified Article, Section of, or Schedule to, this
Agreement;
 
(d) a reference to an agreement includes any contract, concession, deed,
undertaking, instrument or other contractual arrangement, and any annexes,
exhibits, schedules thereto, and the side letters or other instruments issued in
connection therewith;
 
(e) a reference (i) to an amendment or to an agreement being amended includes a
supplement, variation, assignment, novation, restatement or re-enactment, and
(ii) to an

 
 

--------------------------------------------------------------------------------

 

agreement shall be construed as a reference to such agreement as it may be
amended, restated, supplemented or novated from time to time; the headings and
the Table of Contents are inserted for convenience of reference only and shall
not affect the interpretation of this Agreement;
 
(g) a Default is outstanding or continuing until it has been remedied or waived
by the Pledgeholder in writing;
 
(h) any reference to "law" means any law (including, any common or customary
law) and any treaty, constitution, statute, legislation, decree, normative act,
rule, regulation, judgment, order, writ, injunction, determination, award or
other legislative or administrative measure or judicial or arbitral decision in
any jurisdiction which has the force of law or the compliance with which is in
accordance with general practice in such jurisdiction;
 
(i) any reference to a provision of law, statute, rule or regulation is a
reference to that provision as from time to time amended or re-enacted;
 
(j) the terms "include" and "including" shall be deemed to be followed by the
words "without limitation" where not so followed;
 
(k) the term "control" (including, with correlative meanings, the terms
"controlling", "controlled by" and "under common control with"), as used with
respect to any person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through ownership of voting securities, by contract or
otherwise;
 
(1)"the knowledge of the Pledgor", "to the Pledgor's knowledge", or "to the best
of the Pledgor's knowledge" or similar expressions related to the knowledge of
the Pledgor shall always include the best knowledge of such party after due and
careful inquiry and investigation; and

 
 

--------------------------------------------------------------------------------

 

(m)all exhibits, supplements and amendments hereto shall form an integral part
of this Agreement.
 
ARTICLE II. SECURED OBLIGATIONS
 
Section 2.01 Secured Obligations
 
(a) The Pledge under this Agreement secures (i) the principal amount of thirty
two million Dollars (USD32,000,000) payable by the Borrower under the Loan
Agreement plus interest thereon and (ii) all present and future obligations and
liabilities (whether actual or contingent, whether owed jointly or severally or
in any other capacity whatsoever) of the Pledgor under or in connection with the
Loan Agreement, including the payment of fees, charges, taxes, duties or other
imposts, damages, losses, costs and expenses (including legal fees and court
costs) including, for the avoidance of doubt, any expenses related to enforcing
the provisions of the Loan Agreement, any payments made under the Loan Agreement
which are thereafter avoided or required to be restored in an insolvency,
liquidation or otherwise, and any obligation to indemnify the Pledgeholder.
 
(b) The Pledge under this Agreement secures all present and future obligations
and liabilities (whether actual or contingent, whether owed jointly or severally
or in any other capacity whatsoever) of the Borrower, the Sponsor and the
Pledgor to the Pledgeholder under any other Financing Agreement (including this
Agreement), including the payment of principal, interest, fees, charges, taxes,
duties or other imposts, damages, losses, costs and expenses (including legal
fees and court costs), including, for the avoidance of doubt, any expenses
related to retaking, holding, preparing for sale, selling or otherwise
foreclosing upon, and disposing of, or realising on the Pledged Assets or
enforcing the provisions of this Agreement or any other Financing Agreement, all
amounts recoverable under a pledge in accordance with Applicable Law, any
payments made under this Pledge which are thereafter avoided or required to be
restored in an insolvency, liquidation or otherwise, and any obligation to
indemnify the Pledgeholder up to the maximum aggregate amount of forty million
Dollars (USD 40,000,000) (the "Secured Obligations").

 
 

--------------------------------------------------------------------------------

 

(c)For the avoidance of doubt, (i) the nature, the amount and the terms
and conditions of the Secured Obligations are set forth in the Loan Agreement
and the other Financing Agreements; (ii) the Pledge created hereunder shall
remain in effect for the duration of the Security Period notwithstanding any
failure by the Borrower to satisfy its payment obligations in accordance with
the payment schedules set forth in the Loan Agreement.
 
Section 2.02 Term
 
(a) The Secured Obligations shall continue in full force until all obligations
of the Pledgor have terminated in accordance with the terms of the Loan
Agreement or, if later, until the date all moneys payable under the Loan
Agreement has been fully paid in accordance with the provisions thereof.
 
(b) Without prejudice to Section 2.02(a) or any rights of the Pledgeholder under
the Loan Agreement or any other Financing Agreement, the Borrower shall repay
the Loan in ten (10) equal (or as nearly as equal as possible) semi-annual
installments on each of 20 May or 20 November (provided, however, if such date
falls on a day which is not a Business Day, the payment date shall be changed to
the next succeeding Business Day). The first repayment of the Loan shall be made
on 20 November immediately following 28 June 2010 and the final repayment of the
Secured Obligations is scheduled for 20 May 2015 (the "Scheduled Repayment
Date") as these terms may be amended, restated, supplemented or novated from
time to time pursuant to the terms and conditions of the Loan Agreement.
 
(c) Notwithstanding the foregoing, all obligations of the Pledgor hereunder
shall continue until the later of (i) the Scheduled Repayment Date; or (ii) the
expiration of the Security Period, as confirmed by written notice from the
Pledgeholder to the Pledgor.

 
 

--------------------------------------------------------------------------------

 

ARTICLE III. ESTABLISHMENT OF THE PLEDGE
 
Section 3.01 Establishment of the Pledge
 
The Parties hereby agree that the Pledgor shall establish a pledge, pursuant to
the terms and on the conditions of this Agreement, on the Pledged Assets for the
benefit of the Pledgeholder and as security for the Secured Obligations.
 
Section 3.02 Pledge
 
(a)As security for the prompt and complete payment and performance when due of
the Secured Obligations in accordance with the terms of the Loan Agreement and
the other Financing Agreements (including this Agreement), the Pledgor hereby
unconditionally and irrevocably establishes and provides to the Pledgeholder a
pledge (the "Pledge") over the following assets:
 
(i)  
the Pledged Interest together with all of the Pledgor's rights and interest in
and to the Pledged Interest, whether arising under or granted by Applicable Law,
the Charter or a decision taken by any of the Borrower's governing bodies;

 
(ii)  
its interest in all profits and assets of the Borrower and other distributions
payable by the Borrower from time to time to the Pledgor in respect of the
Pledged Interest;

 
(iii)  
all income payable from time to time after the date of this Agreement on all or
any part of the Pledged Interest;

 
(iv)  
all of its claims, proprietary rights, powers, privileges, authority, options,
security interests, liens and remedies relating to the Pledged Interest, if any,
whether arising under or granted by Applicable Law, the Charter or a decision
taken by any of the Borrower's governing bodies; and


 
 

--------------------------------------------------------------------------------

 

(v)all cash, securities, interest, dividends, rights, assets and other property
accruing to the Pledgor or offered to the Pledgor from time to time (whether by
way of redemption, preference, option rights or otherwise), in respect of the
Pledged Interest or in substitution or exchange for, or otherwise derived from,
the Pledged Interest, or receivable or otherwise distributable in respect of or
in exchange for any or all of the foregoing, and all certificates and
instruments representing or evidencing such other property, collectively
referred to herein as the "Pledged Assets".
 
(b)Subject to the terms and conditions of this Agreement and the other Financing
 
Agreements, the parties hereto agree that the Pledgor shall be entitled to
retain, possess and use the Pledged Assets throughout the entire Security
Period, unless and until a Default occurs and is continuing which permits the
Pledgeholder to foreclose on the Pledge created hereunder or exercise its rights
under Article VII (Rights and Authorities of the Parties).
 
Section 3.03 Value of the Pledged Assets
 
In satisfaction of the requirements of the Applicable Law, the Borrower and the
Pledgeholder agree that the value of the Pledged Assets shall be equal to the
amount of the Pledgor's contribution to the Charter Capital of the Borrower as
set forth in Schedule 1 (Description of Pledged Interest) hereto (as may be
modified from time to time in accordance with the terms hereof). For the
avoidance of doubt, the parties hereto expressly agree that such value shall not
prejudice in any manner the rights of the Pledgeholder to receive payment of the
Secured Obligations in full or any other rights of the Pledgeholder under this
Agreement, or the other Financing Agreements. In the event of any sale of the
Pledged Assets, the Proceeds received by the Pledgeholder may exceed or be less
than the specified assessed value depending on the condition of the Pledged
Assets at the moment of its sale and the price proposed by purchasers wishing to
purchase the Pledged Assets on an arms-length basis.

 
 

--------------------------------------------------------------------------------

 

Section 3.04 First Ranking Security
 
(a) The Pledge created hereunder is a first in time and first ranking security.
The Pledgor hereby grants to the Pledgeholder the right to levy execution upon
the Pledged Assets and to receive preferential satisfaction from the value of
the Pledged Assets before any other creditors of the Pledgor and any other
pledgeholders and mortgagees of the Pledgor (if any), subject to the mandatory
requirements of Applicable Law.
 
(b) The Pledgor confirms and acknowledges that the Pledge created hereunder
shall have priority over any claim of any other person, whether or not secured
by a pledge or other Lien over the Pledged Assets, other than claims which are
preferred by operation of Applicable Law over the claim of the Pledgeholder. For
the avoidance of doubt, the priority ranking contemplated by this Section 3.04
shall also apply to any Additional Property (as defined below).
 
Section 3.05 Additional Property
 
The Parties further intend that any shares and participation interest(s) in the
Borrower acquired by the Pledgor after the date hereof (the "Additional
Property") shall also be pledged as security for the Secured Obligations
pursuant to the terms and conditions of this Agreement. Within ten (10) Business
Days after acquisitions of the Additional Property the Parties shall prepare and
execute an amended Schedule 1 (Description of the Pledged Interest) hereto.
 
Section 3.06 Delivery of Documents
 
(a)Without prejudice to the Pledgor's obligation to deliver any documents to the
Pledgeholder pursuant to Sections 6.06 (Consents; Registrations), the Pledgor
shall deliver, or cause to be delivered as the case may be, to the Pledgeholder
(in form and substance satisfactory to the Pledgeholder):
 
(i) on the date hereof, a notarized copy of (A) the resolution of the directors
of the Pledgor, and (B) the resolution of the members of the Pledgor, each
approving the Pledge, including the power of attorney, on the terms and
conditions set forth herein;
 

 
 

--------------------------------------------------------------------------------

 

(ii)  
no later than thirty (30) calendar days after the date when the Additional
Property required to be pledged under the terms of this Agreement is purchased,
a notarized copy of (A) the resolution of the directors of the Pledgor, and (B)
the resolution of the members of the Pledgor, each approving the Pledge over the
Additional Property on the terms and conditions set forth;

 
(iii)  
immediately upon receipt, a notarized copy of any document or instrument
evidencing any right or entitlement of the Pledgor to any of the Pledged Assets
existing as of the date hereof or subsequently acquired, and any notice or any
other communication issued by any party to the Pledgor in respect of the Pledged
Assets; and

 
(iv)  
within two (2) Business Days of demand at any time and immediately upon a
Default, original title documents related to the Pledged Assets.

 
(b)The Pledgor shall deliver, or cause to be delivered, as the case may be, to
the Pledgeholder (in form and substance satisfactory to the Pledgeholder):
 
(i)  
concurrently with, or immediately prior to, the execution of this Agreement, a
notarized copy of the constitutional documents, including the Memorandum and
Articles of Association, of the Pledgor;

 
(ii)  
concurrently with, or immediately prior to, the execution of this Agreement, a
notarized copy of the excerpt from the register of the participant of the
Borrower maintained by the Independent Registrar evidencing that the Pledgor is
the registered holder and the legal and beneficial owner of the Pledged
Interest, and such other documents and further evidence that the Pledgeholder
may reasonably require to confirm that the Pledgor is entitled to pledge the
Pledged Assets to the Pledgeholder hereunder and that all legal requirements in
connection therewith have been duly satisfied;


 
 

--------------------------------------------------------------------------------

 

 
(iii)  
concurrently with the execution of this Agreement, notarized instruments
executed by the Pledgor consenting to and approving of the right of the
Pledgeholder to foreclose on the Pledged Assets and exercise their rights
hereunder (including a right of the Pledgeholder to foreclose on the Pledged
Assets under a non-judicial procedure) as provided for herein and waiving or
otherwise providing a binding commitment not to exercise (unless the
Pledgeholder agrees or requests otherwise) any rights the Pledgor may have under
Applicable Law that shall be substantially in the form of Schedule 2 (Form of
Letter); and

 
(iv)  
a notarized copy of, any document or instrument evidencing any right or
entitlement of the Pledgor to any Pledged Asset then existing or thereafter
acquired, which shall be provided to the Pledgeholder either (1) promptly upon
any reasonable request of the Pledgeholder, or (2) forthwith on demand of the
Pledgeholder, if a Default has occurred and is continuing.

 
ARTICLE IV. IRREVOCABLE OBLIGATIONS
 
Section 4.01 Irrevocable Obligations
 
(a)The Pledge created by this Agreement:
 
(i)shall be a continuing and irrevocable security to remain in effect until the
irrevocable payment and performance in full of all of the Secured Obligations in
accordance with the terms of the Loan Agreement and  the other Financing
Agreements (including this Agreement) and shall not be discharged by any partial
performance of the Secured Obligations;

 
 

--------------------------------------------------------------------------------

 

 
(ii)  
shall be in addition to and shall not be affected by any other security interest
now or hereafter held by the Pledgeholder for all or any of the Secured
Obligations;

 
(iii)  
shall not be affected in any manner by any reorganisation of the Pledgor or the
Borrower, including any change in the corporate form of the Borrower or the
Pledgor; and

 
(iv)  
shall continue to remain in full force and effect during any liquidation,
reorganisation or insolvency (bankruptcy) of the Pledgor or the Borrower to the
extent permitted under Applicable Law.

 
(b)The obligations of the Pledgor under this Agreement, and the Pledge created
hereunder shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any act, omission, occurrence or
circumstance (whether or not known to the Pledgor or the Pledgeholder)
including:
 
(i)  
any waiver, consent, extension or indulgence granted to or by the Pledgor or any
other person;

 
(ii)  
the amendment, variation, extension, compromise, renewal or release of, or
refusal or neglect to perfect or enforce, any provision or term contained in any
Financing Agreement (including the amount of the Loan or the interest due
thereon) or Project Agreement or any rights or remedies against, or any security
granted by, the Borrower, the Pledgor, any other participant or any other
person;

 
(iii)  
any irregularity, invalidity or unenforceability of any obligation of the
Pledgor or the Borrower under any of the Financing Agreements or the


 
 

--------------------------------------------------------------------------------

 

Project Agreements, or any present or future Applicable Law (whether of right or
in fact) purporting to reduce or otherwise affect any of such obligations with
the result that the Pledgor's obligations under this Agreement and the Pledge
created hereunder shall remain in full force and effect and this Agreement shall
be construed accordingly as if there were no such irregularity,
unenforceability, invalidity or Applicable Law; or
 
(iv)any legal restriction, disability, incapacity or other limitation relating
to any of the Pledgor or the Borrower or any other person.
 
Section 4.02 Limitation of Rights
 
This Agreement shall not be construed as limiting or in any way precluding the
exercise by the Pledgeholder of any or all of its rights for the full and timely
payment of all amounts owing under the Loan Agreement or any other Financing
Agreement or other rights as set forth under Applicable Law.
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
 
Section 5.01 First Ranking Pledge
 
The Pledgor hereby represents and warrants to the Pledgeholder as follows:
 
The Pledge created hereunder is first ranking and has priority over any other
pledge over the Pledged Assets, whether past, present or future, and compliance
with the requirements of Section 3.06 (Delivery of Documents) are sufficient to
establish such Pledge. For the avoidance of doubt, the priority ranking
contemplated by this Section 5.01 shall also apply to any Additional Property.

 
 

--------------------------------------------------------------------------------

 

Section 5.02 Due Registration; Power and Authority
 
It is a limited liability company duly registered and validly existing in
accordance with the laws of the British Virgin Islands. It has the full
corporate power, authority and right to execute and deliver, to perform its
obligations under, and to grant the Pledge of the Pledged Interest and the other
Pledged Assets pursuant to this Agreement and has taken all necessary corporate
action to authorise the execution, delivery and performance of, and grant of the
Pledge. This Agreement has been duly executed by the duly authorised
representatives of the Pledgor, subject to the reservations and qualifications
set out in the legal opinions of the legal counsels to the Pledgeholder as
provided under Article IV (Conditions Precedent) of the Loan Agreement, and
constitutes the valid and legally binding obligation of it enforceable in
accordance with its terms.
 
Section 5.03 Rights in the Pledged Assets; No Other Liens
 
(a) the Pledged Interest has been duly and validly acquired by the Pledgor in
accordance with the requirements of Applicable Law and represents one hundred
per cent. (100 %) of the Charter Capital of the Borrower, and there are no
liabilities outstanding or to be incurred, or outstanding actions or formalities
to be undertaken, by either the Pledgor or the Borrower relating to charter
capital contributions to the Borrower;
 
(b) except for the Pledge granted to the Pledgeholder hereunder, the Pledgor is
the sole and exclusive legal and beneficial owner of all of the rights and
interest in and to, and has good and marketable title to, all of the Pledged
Interest (and, to the extent possible, the other Pledged Assets), free and clear
of any and all Liens, and no person other than the Pledgor and the Pledgeholder
is authorised to exercise any rights attributable to the Pledged Assets; and
 
(c) there are no outstanding warrants, options, bonds or other instruments
convertible into participation interests in the Borrower, and neither the
Borrower nor the Pledgor is a party to any agreement or arrangement in respect
of the issuance or purchase of any of the foregoing.

 
 

--------------------------------------------------------------------------------

 

Section 5.04 Consents
 
(a) Other than the acts described in Section 6.06 (Consents; Registrations) of
this Agreement, no consent or authorisation or filing with or other act by or in
respect of any Authority is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement.
 
(b) The Pledgor has obtained all consents and Authorisations necessary or
appropriate in connection with the execution, delivery and performance of this
Agreement, the establishment of the Pledge created hereunder and for the
exercise by the Pledgeholder of any rights or remedies hereunder (and has made
or delivered, as applicable, all filings or notices required in connection
therewith), and all such Authorisations are and shall remain in full force and
effect.
 
Section 5.05 No Violations
 
The execution of this Agreement by the Pledgor and compliance with its
respective
terms:
 
(i)  
do not and will not result in violation of the Pledgor's or Borrower's
respective constituent documents and any provision contained in any Applicable
Law; or

 
(ii)  
do not and will not conflict with or result in the breach of any provision of,
or require any consent under, or result in the imposition of any Lien under, any
agreement or instrument to which it is a party or by which it or any of its
assets is bound; or

 
(iii)  
do not and will not constitute a Default or an event which, with the giving of
notice, the passage of time or the making of any determination, or any
combination thereof, would constitute a default under any such agreement or
instrument.


 
 

--------------------------------------------------------------------------------

 

Section 5.06 No Litigation
 
(a) No litigation, investigation or proceeding of or before any arbitrator or
Authority is pending or, to the knowledge of the Pledgor, threatened by or
against the Pledgor or against any of its properties or revenues with respect to
this Agreement or any of the transactions contemplated hereby which would have a
material adverse effect upon any of the Pledged Assets or the granting of the
Pledge.
 
(b) No litigation, investigation or proceeding of or before any arbitrator or
Authority is pending or, to the knowledge of the Pledgor, threatened by or
against the Pledgor or the Borrower involving any of the Pledged Interest or any
of the other Pledged Assets (including, for the avoidance of doubt, any matters
relating to in-kind charter capital contributions to the Borrower), or relating
to the transactions contemplated hereby, nor is the Pledgor aware of any claim
or dispute in respect of any of the foregoing in each case where the same would
or is likely to have a material adverse effect on the ability of the Pledgor to
perform its obligations hereunder and/or raise reputational and/or integrity
issues for the Pledgeholder, as reasonably determined by the Pledgeholder.
 
Section 5.07 No material adverse effect
 
There is no other event which, in relation to the Pledged Assets, or the Pledge
would or is likely to (i) have a material adverse effect on the ability of the
Pledgor to perform its obligations hereunder or (ii) materially and adversely
affect the status and ranking of the Pledgeholder as secured creditor hereunder,
in each case, as reasonably determined by the Pledgeholder.
 
Section 5.08 Restatement of Representations and Warranties
 
The representations and warranties provided in this Article V shall be deemed to
be automatically repeated by the Pledgor on the date of submission of the
Pledgor's applications for Disbursement, on every other date on which each
Disbursement is made under the Loan Agreement, on each Interest Payment Date,
and on every date when an amendment agreement is entered into, by reference to
the facts and circumstances then existing.

 
 

--------------------------------------------------------------------------------

 

ARTICLE VI. COVENANTS
 
The Pledgor hereby covenants to the Pledgeholder and agrees that during the
Security Period, it shall do all of the following:
 
Section 6.01 Compliance with Law
 
The Pledgor shall comply with all Applicable Law relating to the Pledged Assets
or any part thereof or to the operation of the Pledgor's business.
 
Section 6.02 Maintenance of Consents and Authorisations
 
(a) The Pledgor shall keep and maintain, at its sole cost and expense, the
Authorisations referred to in Section 5.04(b) (Consents) in full force and
effect throughout the Security Period (or, if required, effect the renewal of
such Authorisations).
 
(b) The Pledgor shall provide, and shall procure that the Borrower shall
provide, all assistance and co-operation as the Pledgeholder may require in
order to obtain any necessary consent, approval or other clearance from the
Borrower or any Authority for the implementation of this Agreement including,
without limitation, the provisions of Article VIII (Default; Remedies).
 
Section 6.03 Information
 
(a) The Pledgor shall provide all information and documentation regarding any of
the Pledged Assets either (i) promptly upon any reasonable request of the
Pledgeholder, or (ii) forthwith on demand of the Pledgeholder, if a Default has
occurred and is continuing.
 
(b) The Pledgor shall advise and procure that the Borrower advises the
Pledgeholder promptly and in reasonable detail of:
 
(i)  
any Lien asserted against any of the Pledged Assets;

 
(ii)  
any proposals concerning the obligatory acquisition by any person of all or any
part of the Pledged Assets or any portion thereof;


 
 

--------------------------------------------------------------------------------

 

(iii)  
any proceeding before any Authority or arbitrator, or any claim, dispute or
threatened proceeding relating to the Pledged Assets where any such claim,
dispute or proceedings would or is likely to have a material adverse effect on
the ability of the Pledgor to perform its obligations hereunder or materially
and adversely affect the status and ranking of the Pledgeholder as secured
creditor hereunder, and, exclusively at the Pledgor's expense, take measures and
undertake such actions with respect to the aforesaid proceedings, claims,
disputes, threatened proceedings and the like which may reasonably be required
to protect the interests of the Pledgor and the Pledgeholder in regard thereto;
and

 
(iv)  
the occurrence of any other event which in relation to the Pledged Assets or the
Pledge would or is likely to (A) have a material adverse effect on the ability
of the Pledgor to perform its obligations hereunder or (B) result in a breach of
the covenant in Section 6.05(c) or (C) materially and adversely affect the
status and ranking of the Pledgeholder as secured creditor hereunder,

 
and, in each case, (but without prejudice to paragraph (iii) above) shall take,
at its sole cost and expense, such measures that the Pledgeholder may deem to be
necessary in connection therewith in their sole discretion, including arranging
for replacement security satisfactory to the Pledgeholder.
 
Section 6.04 Payment Obligations
 
The Pledgor shall pay promptly when due all taxes, duties, assessments,
governmental charges or levies imposed upon the Pledged Assets or in respect of
its income or profits therefrom, as well as all claims of any kind against or
with, respect to the Pledged Assets, except that a failure to pay such amounts
shall not constitute a breach hereof if (i) the validity thereof is being
contested in good faith and by appropriate proceedings; (ii) such proceedings do
not involve any risk of the sale, forfeiture or loss of all or any part of the

 
 

--------------------------------------------------------------------------------

 

Pledged Assets or any interest or right therein or thereto; (iii) such
proceedings do not, pending their resolution, have a material adverse effect and
could not reasonably be expected to have a material adverse effect; and (iv) in
the Pledgeholder's reasonable opinion, the Pledgor has set aside adequate
reserves or has otherwise satisfied the Pledgeholder, in its sole discretion,
that it has unconditional access to funds, in compliance with the terms of the
Financing Agreements, sufficient to pay promptly in full any amount that the
Pledgor is likely to be ordered to pay on final determination of such
proceedings. The Pledgor shall pay, or procure the payment of, for the duration
of the Security Period, all present and future registration fees, stamp duties
and other imposts or transaction taxes in relation to the creation, maintenance
and perfection of the security interest in the Pledged Assets and the Additional
Property and execution and performance of this Agreement and any amendment
agreement and shall keep the Pledgeholder indemnified against any failure or
delay in making such payments.
 
Section 6.05 Limitations
 
(a) Unless the Pledgeholder otherwise agrees in writing, subject to the terms
and conditions of this Agreement, the Pledgor hereby agrees that during the
Security Period, it shall retain free from any Lien (except as created hereby
and except for Permitted Liens referred to in Section 6.05(2) of the Loan
Agreement, provided that the Borrower will take all such action as is necessary
to remove any such Permitted Liens in accordance with the terms of the Loan
Agreement), the sole and exclusive legal and beneficial ownership of all rights,
title and interest in and to the Pledged Assets, consisting of, inter alia, the
Pledged Interest representing, as of the date hereof, one hundred per cent.
(100%) of the Charter Capital of the Borrower and one hundred per cent. (100%)
of the votes exercisable at any general meeting of the participants of the
Borrower.
 
(b) The Pledgor shall at all times retain at least a seventy eight per cent. (78
%) participation interest in the Borrower and shall take all action required
under Applicable Law to ensure that such interest is pledged to the Pledgeholder
at all times pursuant to the terms of this Agreement; and in furtherance
thereof, the Pledgor undertakes to deliver to the

 
 

--------------------------------------------------------------------------------

 

Pledgeholder, immediately upon registration of the amendments to the Charter of
the Borrower confirming any increase of the Charter Capital of the Borrower, (i)
an updated annex substantially in the form of Schedule 1 (Description of Pledged
Interest), specifying the increased size of the Charter Capital of the Borrower
and the value of the Pledged Interest owned by the Pledgor, and (ii) the
documents specified in Section 3.06(a)(iii). Notwithstanding the foregoing, any
participation interest in the Borrower acquired by the Pledgor after the date
hereof shall be deemed pledged hereunder as of the date when the Pledgor obtains
title to such participation interest.
 
(c)The Pledgor shall maintain good and valid title to the Pledged Assets, and
 
collect and keep all documents evidencing such title of the Pledgor to the
Pledged Assets and required under Applicable Law to vest such title in the
Pledgor, where any such failure to collect or maintain such documents would or
is likely to (i) have a material adverse effect on the ability of the Pledgor to
perform its obligations hereunder or (ii) materially and adversely affect the
status and ranking of the Pledgeholder as secured creditor hereunder, in each
case, as reasonably determined by the Pledgeholder.
 
Section 6.06 Consents; Registrations
 
(a)The Pledgor shall at its own cost and account within ten (10) Business Days
of
 
the execution of this Agreement, (i) register the Pledge with the Independent
Registrar, (ii) enter the details of the Pledge in the register of charges of
the Pledgor and the Pledgor shall then immediately file such register of charges
at the Registry of Corporate Affairs in the British Virgin Islands (the "BVI
Registry") or elsewhere if required by Applicable Law and such registration
shall in any event occur before first Disbursement. The Pledgor shall ensure
that such registration of the Pledge is a first in time priority in any and all
registers or records of the Independent Registrar and at the BVI Registry, to
secure the first ranking of the Pledge as contemplated in Section 3.04 (First
Ranking Security) and Section 5.01 (First Ranking Pledge). The Pledgor shall
within ten (10) Business Days after the registration of the Pledge with the
Independent Registrar and at the BVI Registry deliver to the Pledgeholder and
permit the Pledgeholder during the Security Period to retain, at the expense and
risk of the

 
 

--------------------------------------------------------------------------------

 

Pledgor, at any office of the Pledgeholder or with any correspondents or other
agents of the Pledgeholder, whether in the United Kingdom, Kazakhstan, British
Virgin Islands or elsewhere, the originals of all related certificates,
documents and filings confirming such registration.
 
(b) The Pledgor shall at its own cost and account within ten (10) Business Days
of the execution by the Parties of the amended Schedule 1 (Description of the
Pledged Interest) in accordance with Section 3.05 (Additional Property), (i)
register the Pledge of any Additional Property with the Independent Registrar,
(ii) enter the details of the Pledge in the register of charges of the Pledgor
and the Pledgor shall then immediately file such register of charges at the BVI
Registry or elsewhere if required by Applicable Law. The Pledgor shall within
ten (10) Business Days after such registration with the Independent Registrar
and at the BVI Registry deliver to the Pledgeholder and permit the Pledgeholder
during the Security Period to retain, at the expense and risk of the Pledgor, at
any office of the Pledgeholder or with any correspondents or other agents of the
Pledgeholder, whether in the United Kingdom, Kazakhstan, British Virgin Islands
or elsewhere, the originals of all related certificates, documents and filings,
including any certificate of the registration of such Pledge of any Additional
Property, confirming such registration.
 
(c) The Pledgor shall do, authorise and permit to be done each and every other
act or thing and agrees to execute any additional documents or instruments which
may be deemed necessary by the Pledgeholder to (i) register the Pledge or any
modification, amendment or supplement thereto or any other agreement or document
that may be requested by the Pledgeholder in order to implement this Agreement
and the transactions as set out herein, to protect or preserve the rights, title
and interests of the Pledgeholder with respect to the Pledged Assets and for the
purpose of enforcing the Pledgeholder's rights under or in connection with this
Agreement; and (ii) obtain all the consents and authorisations which, in the
opinion of the Pledgeholder, are necessary or desirable to comply with
Applicable Law with respect to the Pledge.

 
 

--------------------------------------------------------------------------------

 

(d)The Pledgor undertakes to maintain the Pledge in perfected form at all times
during the Security Period.
 
Section 6.07 Governmental Expropriation
 
In the event that any part of the Pledged Assets are taken by or pursuant to any
Authority or through the exercise of a purported right of an Authority to
pre-empt the purchase of, requisition, expropriate, take or nationalize any part
of the Pledged Assets, or are taken through any governmental action or inaction
which affects the use or value of the Pledged Assets, the Pledgor, the Borrower
and Pledgeholder shall join and co-operate at the Pledgor's cost, in prosecuting
their respective claims, including claims for damages. All Proceeds and/or
compensation awarded in connection with any government requisition,
expropriation, taking or nationalisation of any part of the Pledged Assets shall
be paid to the Pledgeholder and retained by the Pledgeholder as part of the
Pledged Assets. If such Proceeds and/or compensation for any reason whatsoever
are in fact received by the Pledgor, the Pledgor shall immediately pay such
Proceeds and/or compensation to the Pledgeholder or immediately provide to the
Pledgeholder other security, acceptable by the Pledgeholder.
 
Section 6.08 General Notices
 
The Pledgor shall advise the Pledgeholder promptly and in reasonable detail of
any event which affects, or could reasonably be expected to affect the value of
any of the Pledged Assets, the Pledge granted hereby or any of the
Pledgeholder's rights under this Agreement, including (i) any Lien asserted
against any part of the Pledged Assets, (ii) any loss, any damage or destruction
of the Pledged Assets or relating to any part of the Pledged Assets, (iii) any
proposals concerning the obligatory acquisition by any person or entity of all
or any part of the Pledged Assets or any proposals concerning the obligatory
transfer to any person or entity of the right of ownership to all or any part of
the Pledged Assets, (iv) any court proceeding (or any other proceeding or
bringing of suits, claims or notices which might lead to a court proceeding)
with respect to all or any part or parts of the Pledged Assets, and (v) the
occurrence of any other event which could reasonably be expected to affect the
value of the Pledged Assets or on the Pledge granted hereby. The Pledgor shall
in each of the above

 
 

--------------------------------------------------------------------------------

 

cases immediately upon becoming aware of any of the above, at the Pledgor's sole
expense, take such measures and undertake such actions with respect to the
aforesaid Lien, loss, damage, destruction, proposals, applications, court
proceedings, other proceedings, suits, claims, events and the like which may
reasonably be required to protect the interests of the Pledgor and the
Pledgeholder with regard thereto.
 
Section 6.09 Further Assurances
 
The Pledgor shall execute all such other documents and instruments and do all
such other acts and things as the Pledgeholder may determine are necessary or
desirable for the purposes of ensuring the validity, legality and first ranking
of the Pledge given in this Agreement or to enable the Pledgeholder to exercise
any of the rights and powers granted to it under this Agreement. In addition,
the Pledgor agrees at any time and from time to time upon the reasonable request
of the Pledgeholder and at the sole expense of the Pledgor, to promptly and duly
sign a replacement pledge agreement which the Pledgeholder may prepare
containing a description of the Pledged Assets in such detail as may be required
by the Pledgeholder
 
Section 6.10 Powers of Attorney
 
For the purposes of securing the rights of the Pledgeholder to the Pledged
Assets and the performance of all the obligations and duties of the Pledgor to
the Pledgeholder under this Agreement, the Loan Agreement and any other
Financing Agreement, the Pledgor shall within three (3) Business Days of the
execution of this Agreement, and thereafter upon the first demand of the
Pledgeholder, appoint by a power of attorney the Pledgeholder or any other
person designated by the Pledgeholder as representative or representatives of
the Pledgor. The Pledgeholder or such representative shall possess the full
right to appoint deputies and the right to delegate further any powers with
respect to all or part of the Pledged Assets of the Pledgor. The Pledgor is
obliged to renew such power of attorney or powers of attorney when necessary in
order to ensure the continuing validity of the powers of attorney within the
Security Period. The Pledgeholder or the representative shall be further
entitled on behalf and in the name of the Pledgor or otherwise to sign legally
binding documents or to

 
 

--------------------------------------------------------------------------------

 

perform actions having legally binding consequences, which it (or its deputies
or other empowered persons) considers, in its opinion, to be appropriate in
connection with the exercise of any rights of the Pledgeholder pursuant to any
of this Agreement, the Loan Agreement or any other Financing Agreement or which
the Pledgor is obliged to create for the benefit of the Pledgeholder in
accordance with this Agreement, the Loan Agreement or any other Financing
Agreement. The Pledgeholder may only use such power of attorney to the extent
that the Pledgor has not taken any action requested by the Pledgeholder pursuant
to Section 6.06 (Consents; Registrations), unless a Default has occurred, in
which case such power of attorney may be exercised in the sole discretion of the
Pledgeholder. All powers of attorney described in this Section shall be issued
in the Russian and English language, in the manner required by the Charter of
the Pledgor and Applicable Law, shall be substantially in the form as set out in
Schedule 3 (Form of Power of Attorney) and as agreed by the Pledgeholder, shall
bear the corporate seal of the Pledgor and shall be notarized and apostilled.
 
Section 6.11 Defence of Pledge
 
Save to the extent allowed under Section 6.05 (Limitations), the Pledgor shall,
at its sole cost and expense, defend the Pledged Assets and the Pledge created
hereunder in favour of the Pledgeholder against all claims, demands, attachments
or any legal or administrative proceedings made, commenced or threatened by any
person at any time claiming the same or any interest therein, and promptly
notify the Pledgeholder of any such claims or demands.
 
Section 6.12 Negative Covenants of the Pledgor
 
The Pledgor hereby covenants to the Pledgeholder and agrees that, without the
prior written consent of the Pledgeholder, the Pledgor shall not:
 
(a)sell, assign, transfer, lease, or otherwise alienate or dispose of all or any
portion of the Pledged Assets or request that the Borrower purchase or otherwise
redeem the same, or attempt, offer or agree to do so other than where it is
permitted hereunder or under the Financing Agreements;

 
 

--------------------------------------------------------------------------------

 

(b) except for the Pledge created hereunder, create, incur or permit to exist
any Lien with respect to any of the Pledged Assets, and, in furtherance thereof,
the Pledgor shall take all necessary action under Applicable Law to defend the
Pledged Assets against, and shall take all such other action as is necessary to
remove, any such Lien with respect to the Pledged Assets. The Pledgor shall not
be deemed to be in breach of this covenant in the event that a Permitted Lien,
as described in Section 6.05(2) of the Loan Agreement, is established, provided
that the Pledgor will take all such action as is necessary to remove any such
Permitted Lien in accordance with the terms of the Loan Agreement;
 
(c) take or permit the taking of any action whereby the rights attaching to the
Pledged Assets are altered or modified or the Charter Capital of the Borrower is
adjusted in any manner (other than modification permitted under the Investment
Agreement or alteration mandated by Applicable Law);
 
(d) take or permit the taking of any action (corporate or otherwise) that (i)
that could result in a breach of the Loan Agreement; (ii) dilutes the Pledged
Interest; or (iii) has or is likely to have a material adverse effect on the
ability of the Pledgor to perform its obligations hereunder; or (iv) result in a
breach of the covenant in paragraph (c) of Section 6.05 (Limitations); or (v)
materially and adversely affect the status and ranking of the Pledgeholder as
secured creditor hereunder, in each case, as reasonably determined by the
Pledgeholder;
 
(e) request or permit any redemption of the Pledged Interest;
 
(f) initiate liquidation or insolvency proceedings or any reorganisation of the
Pledgor or cause or permit any of the foregoing in respect of the Borrower;
 
(g) without prejudice to the Pledgeholder's rights under Section 6.07
(Governmental Expropriation), settle:
 
(i)suits or claims pertaining to all or any part of the Pledged Assets (other
than the settlement of such suits or claims where such suits and claims
themselves do not constitute a Default); or

 
 

--------------------------------------------------------------------------------

 

(ii)suits or claims with regard to any insurance agreements in respect of all or
any part of the Pledged Assets (if such insurance is retained), or any other
compensation or insurance payments pertaining thereto other than as permitted
pursuant to the Loan Agreement or the other Financing Agreements.
 
(h)do any act, or omit to do any act, if that act or omission would adversely
affect the rights of the Pledgeholder under this Agreement or any Financing
Agreement.
 
ARTICLE VII. RIGHTS AND AUTHORITIES OF THE PARTIES
 
Section 7.01 Voting and Dividend and Other Rights
 
(a) Unless and until there shall have occurred and be continuing Default, the
Pledgor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Pledged Assets owned by it, and to give consents,
waivers or ratifications in respect thereof; provided that, in each case, such
exercise shall be consistent with the terms of this Agreement and not contrary
to the terms of the Financing Agreements.
 
(b) No rights of the Pledgor to vote and to give consents, waivers and
ratifications shall be exercised by the Pledgor without the prior written
consent of the Pledgeholder in the event that a Default has occurred and is
continuing.
 
(c) Unless and until there shall have occurred and be continuing Default, the
Pledgor shall be entitled to receive all dividends, interest and income paid by
the Borrower or otherwise in respect of the Pledged Assets, provided that the
making of any such payments is not contrary to the terms and conditions of any
of the Financing Agreements. Upon the occurrence and continuance of a Default,
the Pledgeholder shall have the right to receive any dividends, interest and
income paid to the Pledgor or otherwise in respect of the Pledged Assets.

 
 

--------------------------------------------------------------------------------

 

(d)Without prejudice to any rights or remedies available to the Pledgeholder
under Applicable Law or otherwise, the Pledgeholder shall at all times during
the Security Period have the right in its absolute discretion to take the
following actions:
 
(i)  
act as a third party in any judicial or arbitration proceeding in any dispute
involving any of the Pledged Assets;

 
(ii)  
delegate to any person(s) all or any of its rights, powers and discretions under
this Agreement on such terms as the Pledgeholder sees fit; and

 
(iii)  
at the sole cost and expense of the Pledgor, employ agents, managers, employees,
advisers and others on such terms as the Pledgeholder in its sole discretion
shall determine to exercise any of the Pledgeholder's rights, powers and
discretions under this Agreement and for any other purpose set forth in this
Agreement.

 
Section 7.02 Pledge Management Rights
 
The Pledgor and the Pledgeholder agree that, at any time following the
occurrence and continuance of a Default, in order to enable the Borrower to meet
its obligations to the Pledgeholder without the need for the Pledgeholder to
levy execution or commence bankruptcy proceedings, the Pledgeholder shall be
entitled, to the extent permitted by Applicable Law and at the Pledgor's sole
cost and expense, to exercise any of the following rights (on its own or through
any person appointed by the Pledgeholder pursuant to this Agreement):
 
(a) to arrange for the Pledgor to sell all or any of the Pledged Assets or any
part thereof and to control the procedure for such sale or other disposition of
any of the Pledged Assets;
 
(b) to take possession of all or any of the Pledged Assets and of any revenues
received in respect of the Pledged Assets;

 
 

--------------------------------------------------------------------------------

 

(c) to bring or defend claims before any Authority or arbitrator relating to the
Pledged Assets in the name of the Pledgor;
 
(d) to conclude or to demand the conclusion of, or to empower any person to
conclude, any transaction or undertaking, whether similar or not to those
mentioned in this Agreement, with respect to the Pledged Assets which the
Pledgeholder deems appropriate as though the Pledgeholder had the exclusive and
full rights to the Pledged Assets; and
 
(e) to arrange for a settlement of the obligations of the Pledgor with any other
creditor with a Lien or any other interest (contingent or otherwise) which
pertains to the Pledged Assets.
 
ARTICLE VIII. DEFAULT; REMEDIES
 
Section 8.01 Rights upon Default
 
(a) If a Default has occurred or is continuing, the Pledge hereby constituted
shall become immediately enforceable and the Pledgeholder may immediately levy
execution upon all or any part of the Pledged Assets in a compulsory
non-judicial procedure through a tender sale (auction) according to the
procedures established under the laws of Kazakhstan or, at the option of the
Pledgeholder, levy execution upon the Pledged Assets through a judicial
procedure. The Pledgeholder shall also be entitled to any other remedies
permitted under the laws of Kazakhstan. Unless otherwise provided for by the
laws of Kazakhstan, as at the time of a Default the Pledgor shall be notified
thereof and the Pledgeholder shall notify the Pledgor of any tender (auction)
within the procedure and terms provided for by law. The Pledgor shall not hinder
the Pledgeholder from levying execution upon the Pledged Assets.
 
(b) In addition to the Section 8.01(a), the Pledgeholder shall be immediately
entitled to exercise all such other rights, powers and remedies available to it
(whether vested in it by this Agreement, any other Financing Agreement or by
Applicable Law) in order to protect and enforce the Pledgeholder's rights in
respect of the Pledged Assets, including such rights and remedies of a secured
party under Applicable Law as in effect in any relevant

 
 

--------------------------------------------------------------------------------

 

jurisdiction, and the following rights (on its own or through any person
appointed by the Pledgeholder), which are hereby consented to and agreed to by
the Pledgor:
 
(i)  
to receive all amounts payable in respect of the Pledged Interest otherwise
payable under Article VII (Rights and Authorities of The Parties) of this
Agreement to the Pledgor;

 
(ii)  
to the extent permitted by Applicable Law, to transfer (or require the transfer
or other assignment of) all or any part of the Pledged Interest into the
Pledgeholder's name or the name of their nominee or nominees;

 
(iii)  
to vote all or any part of the Pledged Interest (whether or not transferred into
the name of the Pledgeholder) and give all consents, waivers and ratifications
in respect of the Pledged Assets and otherwise act with respect thereto as
though it were the outright owner thereof (the Pledgor hereby irrevocably
constitutes and appoints the Pledgeholder the proxy and attorney-in-fact of the
Pledgor, with full power of substitution to do so);

 
(iv)  
at any time and from time to time upon the occurrence of a Default, to the
fullest extent permitted under, and following the procedures established by,
Applicable Law, to sell, assign and deliver, or grant options to purchase, all
or any part of the Pledged Assets, or any interest therein, without demand of
performance, advertisement or notice of intention to sell or of the time or
place of sale or adjournment thereof or to redeem or otherwise (all of which are
hereby waived by the Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgeholder in its absolute discretion
may determine. The Pledgor agrees to do or cause to be done all such acts and
things as may be necessary to make such


 
 

--------------------------------------------------------------------------------

 

disposition or dispositions of all or any portion of the Pledged Assets valid
and binding and in compliance with any and all Applicable Law of any Authority
or arbitrator, domestic or foreign, having jurisdiction over any such sale or
sales, all at the Pledgor's expense. The Pledgeholder shall not be liable for
failure to collect or realise upon any or all of the Pledged Assets or for any
delay in so doing, except where such failure or delay shall have been caused by
the recklessness or willful misconduct of the Pledgeholder, nor shall the
Pledgeholder be under any obligation to take any action whatsoever with regard
thereto;
 
(v)  
to incur indebtedness in respect of which all or any of the Pledged Assets may
be encumbered as the Pledgeholder shall deem appropriate;

 
(vi)  
to bring or defend claims before any Authority, submit to arbitration, conduct
negotiations and terminate, withdraw and settle any suits, claims, disputes and
other matters whether before any Authority or otherwise in respect of all or any
of the Pledged Assets in the Pledgor's name or otherwise;

 
(vii)  
to terminate, release or come to an agreement relative to any Lien which may
have priority over, or parity with, the Pledge created hereunder;

 
(viii)  
in connection with the exercise of any of the Pledgeholder's rights, to sign or
conclude or demand or empower any person to sign or conclude, all documents,
agreements and instruments, in the name of the Pledgor or otherwise as the
Pledgeholder considers advisable, and to take all actions in connection
therewith which the Pledgeholder considers appropriate;


 
 

--------------------------------------------------------------------------------

 

(ix)  
to conclude or to demand the conclusion of, or to empower any person to
conclude, any transaction or undertaking, whether similar or not to those
mentioned in this Agreement, with respect to the Pledged Assets which the
Pledgeholder deems appropriate as though the Pledgeholder had the exclusive and
full rights to the Pledged Assets; and

 
(x)  
to take any other action which the Pledgeholder may deem appropriate.

 
(c) The Pledgor hereby waives any right it may have at any time by operation of
law or otherwise to first require the Pledgeholder (or any trustee, agent or
other person acting on behalf of the Pledgeholder) to proceed against or enforce
any other rights or security or claim for payment from the Borrower or any other
person before proceeding to enforce the Pledgeholder's rights hereunder.
 
(d) On the date hereof, the Pledgor shall grant to the Pledgeholder a Power of
Attorney in the form of Schedule III (Form of Power of Attorney), authorizing
the Pledgeholder to exercise the rights set out in Section 8.01(a), in notarial
form (which shall be legalized or apostilled where required by Applicable Law)
and with full powers of substitution, provided that the Pledgeholder shall only
exercise its rights under such Power of Attorney when a Default has occurred.
The Power of Attorney shall be executed by the Pledgor in English and Russian
languages. The Pledgor agrees that it shall, not later than three (3) months
prior to the expiry date of each such Power of Attorney referred to above, issue
to the Pledgeholder a replacement power of attorney in form and substance
satisfactory to the Pledgeholder (including an obligation therein to provide a
replacement power of attorney on its expiry). Notwithstanding anything to the
contrary in the Loan Agreement, failure to do so or the revocation of the Power
of Attorney by the Pledgor or any replacement power of attorney shall be
considered a Default. If the Pledgor refuses to issue the above Power of
Attorney or the above replacement power of attorney upon its expiry, the
Pledgeholder shall be entitled to do any and all of such things as are specified
in this Section 8.01(d) without such Power of Attorney, and the Pledgor shall
indemnify the Pledgeholder or

 
 

--------------------------------------------------------------------------------

 

any other person appointed by the Pledgeholder for all losses incurred by the
Pledgeholder arising out of or in connection with such refusal.
 
(e) The Pledgor agrees that the Pledgeholder shall not incur any liability in
connection with, or arising from, their exercise of any power of attorney issued
hereunder or the rights transferred to the Pledgeholder pursuant to this Article
VIII or otherwise pursuant to this Agreement.
 
(f) Notwithstanding anything in this Agreement to the contrary, if the
Pledgeholder elects, in its sole discretion, not to levy execution on the
Pledged Assets as provided for in Section 8.01(a), the Pledgor hereby agrees and
covenants with the Pledgeholder that, upon the request of the Pledgeholder, the
Pledgor shall enter into an agreement or agreements, including in the form of a
novation, set-off, assignment or accord and satisfaction agreement, with the
Pledgeholder or any person designated by the Pledgeholder for the purpose of
transferring or otherwise disposing of the Pledged Assets (or a specified
portion thereof), and any such agreement shall be in form and substance
satisfactory to the Pledgeholder, provided that, for the purpose of such
arrangements, the value of the Pledged Assets shall be equal to the Pledged
Interest Agreed Value set forth in Schedule 1 (Description of Pledged Interest)
hereto (unless the parties hereto agree otherwise in writing).
 
Section 8.02 Remedies
 
The Pledgeholder shall have the right to do all or any of the following (without
limitation) subject always to its compliance with Applicable Law and in
accordance with the terms of this Agreement without any need to seek or obtain
any further consents or authorisations from the Pledgor or any third party, in
connection with the sale or other disposition of all or any part of the Pledged
Assets or in preparation for any such sale or other disposition to do all or any
of the following (without limitation):

 
 

--------------------------------------------------------------------------------

 

(a) to bring or defend demands in mediation, court, arbitration or other dispute
resolution bodies and to, conduct negotiations relative to all or any part of
the Pledged Assets;
 
(b) to delegate by power(s) of attorney or in any other manner to any person or
entity or fluctuating body of persons or entities, all or any of the powers and
authorities which are for the time being exercisable by the Pledgeholder under
this Agreement in relation to the Pledged Assets or any part thereof
 
Section 8.03 Rights Absolute
 
To the fullest extent permitted by Applicable Law, the Pledgeholder may enforce
or request enforcement of any provision of this Agreement and the rights granted
hereunder without having first to exhaust any other remedy or to enforce any
other Lien that the Pledgeholder may otherwise have against the Pledgor or any
other property or assets of the Pledgor. For the purposes hereof, and to the
fullest extent permitted by Applicable Law, the Pledgor hereby expressly waives
any requirement of presentment, demand, protest or other notice of any kind and
any right it may have at any time by operation of law or otherwise to first
require the Pledgeholder (or any trustee, agent or other person acting on behalf
of the Pledgeholder) to proceed against or enforce any rights or security or
claim for payment from the Borrower or any other person before proceeding to
enforce the Pledgeholder's rights hereunder.
 
Section 8.04 Further Rights upon Default
 
The Pledgor agrees that in addition to the rights of the Pledgeholder hereunder,
the Pledgeholder shall on the occurrence of a Default have all the rights
granted to it pursuant to the power of attorney referred to in Section 6.10
(Powers of Attorney) and Section 8.01 (Rights upon Default).

 
 

--------------------------------------------------------------------------------

 

Section 8.05 Expenses
 
The costs and expenses incurred by the Pledgeholder in connection with the
exercise of any of its rights under this Article VIII shall be immediately
payable to the Pledgeholder by the Pledgor upon demand by the Pledgeholder and
any such costs and expenses shall be included and form part of the Secured
Obligations hereunder.
 
Section 8.06 No Responsibility for Loss
 
The Pledgeholder shall not bear any responsibility for any loss, damage or harm
which may result from the exercise, or the failure to exercise, or the
impossibility to exercise, or the delay in exercising any of the Pledgeholder's
rights and powers pursuant to this Agreement.
 
ARTICLE IX. APPLICATION OF PROCEEDS
 
Section 9.01 Priority of Monies Application
 
To the fullest extent permitted by Applicable Law, all proceeds from any sale or
other disposition of the Pledged Assets, together with all monies received by
the Pledgeholder hereunder, shall be applied to make payments in the following
order:
 
(a) first, to the payment of all costs and expenses incurred by the Pledgeholder
in connection with such sale or disposition or any other enforcement action
taken pursuant to Article VIII (Default; Remedies) above, and/or the collection
of any such monies (including, without limitation, legal fees and expenses)
and/or the exercise by the Pledgeholder of any other of its rights and/or powers
under this Agreement or in respect of the dissolution or liquidation of the
Pledgor; and
 
(b) second, the balance of such money shall be applied to the payment of the
Secured Obligations as described in Section 2.01 (Secured Obligations).

 
 

--------------------------------------------------------------------------------

 

Section 9.02 Surplus
 
Any surplus of cash proceeds remaining after the termination of the Loan
Agreement and the payment in full of the amounts described in Section 9.01
(Priority of Monies Application) shall be paid over to the Pledgor or to such
person or entity as is lawfully entitled thereto.
 
Section 9.03 Deficiency
 
In the event that the proceeds received are insufficient to pay all amounts to
which the Pledgeholder is legally entitled in the currency provided for in the
Loan Agreement (whether before or after payments are made pursuant to Section
9.01(a) above) the Pledgor shall remain liable for any deficiency, together with
interest thereon, at the applicable rate set forth in Section 3.06 (Default
Interest) of the Loan Agreement.
 
ARTICLE X. TERMINATION; RELEASE
 
Section 10.01 Termination Provisions
 
At the end of the Security Period, this Agreement and all rights and interests
hereunder shall terminate; provided, however, that the obligations of the
Pledgor under Article XI (Indemnity) shall survive the termination of this
Agreement.
 
Section 10.02 Termination and Release
 
Upon termination of this Agreement, the Pledgeholder, at the written request and
sole expense of the Pledgor, shall execute and deliver to the Pledgor all
agreements, documents or instruments that are reasonably necessary to
acknowledge the satisfaction, termination and release of this Agreement and the
Pledge created hereby. Any such satisfaction, termination and release shall be
without recourse upon or warranty by the Pledgeholder.

 
 

--------------------------------------------------------------------------------

 

ARTICLE XI. INDEMNITY
 
Section 11.01 Indemnification of the Pledgeholder and Others
 
(a)The Pledgor assumes full liability for, and agrees to and shall indemnify and
hold harmless the Pledgeholder and its officers, directors, employees,
representatives and agents (individually referred to as an "Indemnitee" and
collectively "Indemnitees") against and from, any and all liabilities,
obligations, losses, damages (compensatory, punitive or otherwise), penalties,
claims, actions, Taxes, suits, costs and expenses (including, reasonable legal
counsel's fees and expenses and costs of investigation) of whatsoever kind and
nature, including, without prejudice to the generality of the foregoing, those
arising in contract or tort (including, negligence) or by strict liability or
otherwise, which are imposed on, incurred by or asserted against the
Pledgeholder or any of its officers, directors, employees, agents or servants
(whether or not also indemnified by any other person under any other document)
and which in any way relate to or arise out of, whether directly or indirectly:
 
(i)  
any of the transactions contemplated by any Financing Agreement or Project
Agreement or the execution, delivery or performance thereof;

 
(ii)  
the operation or maintenance of the Pledgor's facilities or the ownership,
control or possession thereof by the Pledgor; or

 
(iii)  
the exercise by the Pledgeholder of any of its rights and remedies under any of
the Financing Agreements;

 
provided that the Pledgeholder shall not have any right to be indemnified
hereunder for its own gross negligence or willful misconduct.
 
(b)The Pledgor shall pay or procure the payment for the duration of the Security
Period of all present and future registration fees, stamp duties and other
imposts or transaction taxes in relation to the execution, delivery and
performance of this Agreement and the maintenance of the Pledge provided for
hereby and shall keep the Pledgeholder indemnified against any failure or delay
in paying them.

 
 

--------------------------------------------------------------------------------

 

Section 11.02 Unenforceability; Maximum Permitted Satisfaction.
 
If and to the extent that the obligations of the Pledgor under this Article XI
are unenforceable for any reason, the Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
 
Section 11.03 Reimbursements Unpaid Deemed Secured Obligations.
 
Any amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute, to the extent permitted by Applicable Law,
obligations secured by the Pledged Assets. The indemnity obligations of the
Pledgor contained in this Article XI shall continue in full force and effect
notwithstanding the full payment of all loans made under the Loan Agreement and
other amounts secured under this Agreement. For avoidance of doubt, the Parties
hereby agree that the Pledgor shall not be entitled to repudiate this
obligation.
 
ARTICLE XII. COSTS
 
All costs, taxes, including moveable property taxes, charges and duties relating
to the Pledged Assets and to the execution, registration, filings,
authorizations, consents, notarizations and enforcement of this Agreement and
any of the rights of the Pledgeholder provided for in it (including, but not
limited to, duties, expenses and fees (including legal fees)) shall be borne by
the Pledgor; provided that if notwithstanding this provision, the Pledgeholder
has paid any such costs, taxes, charges or duties, the Pledgor shall immediately
upon request of the Pledgeholder, reimburse the Pledgeholder for all such
amounts paid in the currency incurred.

 
 

--------------------------------------------------------------------------------

 

ARTICLE XIII. MISCELLANEOUS
 
Section 13.01 Term of Agreement
 
This Agreement shall continue in full force until full and irrevocable discharge
of the Secured Obligations pursuant to the terms of the Financing Agreements
(but without prejudice to Article X (Termination; Release)).
 
Section 13.02 Entire Agreement; Amendment and Waiver
 
This Agreement and each of the other Financing Agreements and any other
documents referred to herein or therein constitute the entire obligations of the
parties hereto with respect to the subject matter hereof and shall supersede any
prior expressions of intent or understandings with respect to this transaction.
Any amendment to, or waiver by the Pledgeholder of any of the terms or
conditions of, or consent given by the Pledgeholder under, this Agreement
(including, without limitation, under this Section 13.02) shall be in writing,
signed by the Pledgeholder and, in the case of an amendment, by the Pledgor.
 
Section 13.03 Material Adverse Change
 
This Agreement shall not be amended, varied, novated or terminated in any
respect as a result of the occurrence of any material change in the
circumstances existing at the time either party hereto made its decision to
enter or entered into this Agreement.
 
Section 13.04 Pledgor's Obligations
 
The Pledgor agrees to be bound by the terms and provisions of this Agreement, to
make no payments or distributions contrary to the terms and provisions hereof
and to do every other act and thing necessary or appropriate to carry out such
terms and provisions.
 
Section 13.05 Notices
 
Any notice, application or other communication to be given or made under this
Agreement shall be in writing. Except as otherwise provided in this Agreement,
such notice, application or other communication shall be deemed to have been
duly given or made when it

 
 

--------------------------------------------------------------------------------

 

is delivered by hand, airmail or facsimile transmission to the party to which it
is required or permitted to be given or made at such party's address specified
below or at such other address as such party designates by notice to the party
giving or making such notice, application or other communication.
 
For the Pledgor:
 
Caspian Real Estate Limited
3rd Floor
174B Furmanov Street
Almaty
Republic of Kazakhstan
Attention:Paul A. Roberts, Director
Fax: +7 (327) 272 8450
 
For the Pledgeholder:
 
European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom
Attention:Operation Administration Unit
Fax: +44 20 7338 6100
 
Section 13.06 English Language
 
All documents to be furnished or communications to be given or made by the
Pledgor under this Agreement shall be in the English language or, if in another
language, shall be accompanied by a translation into English certified by the
Pledgor, as the case may be, which translation shall be the governing version
among the Pledgor and the Pledgeholder.

 
 

--------------------------------------------------------------------------------

 

Section 13.07 Indemnities and Expenses
 
(a)The Pledgor shall be liable to indemnify the Pledgeholder on demand against
any loss or expense sustained or incurred by the Pledgeholder as a result of:
 
(i)  
a failure by the Pledgor to perform any of its obligations under this Agreement;
or

 
(ii)  
any representation or warranty made in this Agreement by the Pledgor having been
untrue, incorrect or misleading when made.

 
(b)The indemnities contained in this Agreement, including Section 13.07 and
Article XI (Indemnity), shall survive the termination of this Agreement.
 
Section 13.08 Rights, Remedies and Waivers
 
(a) For the avoidance of doubt, any misrepresentation or breach of any right or
remedy hereunder by the Pledgor shall be deemed a Default.
 
(b) The rights and remedies of the Pledgeholder in relation to any
misrepresentation or breach of warranty on the part of the Pledgor shall not be
prejudiced by any investigation by or on behalf of the Pledgeholder into the
affairs of the Pledgor, by the execution or the performance of this Agreement or
by any other act or thing which may be done by or on behalf of the Pledgeholder
in connection with this Agreement and which might, apart from this Section,
prejudice such rights or remedies.
 
(c) No course of dealing and no delay in exercising, or omission to exercise,
any right, power or remedy accruing to the Pledgeholder upon any default under
this Agreement or any other agreement shall impair any such right, power or
remedy or be construed to be a waiver thereof or an acquiescence therein. No
single or partial exercise of any such right, power or remedy shall preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. No action of the Pledgeholder in respect of any such default, or
acquiescence by them therein, shall affect or impair any right, power or remedy
of the Pledgeholder in respect of any other default.

 
 

--------------------------------------------------------------------------------

 

(d) The rights and remedies provided in this Agreement and the other Financing
Agreements are cumulative and not exclusive of any other rights or remedies,
whether provided by Applicable Law or otherwise.
 
(e) In addition to the Pledgeholder's right to foreclose on the Pledged Assets
upon a Default under non-judicial procedure, the Pledgeholder may proceed to
protect and enforce their rights hereunder in any court or other tribunal by an
action at law, suit in equity or other appropriate proceedings, whether for
damages, the specific performance of any term hereof or otherwise, or in aid of
the exercise of any power granted hereby or by law. The Pledgor hereby agrees to
pay to the Pledgeholder on demand such amount in the Loan Currency as shall be
sufficient to reimburse the Pledgeholder for its costs and expenses related to,
or arising out of, any such action or remedies, including, reasonable fees and
expenses of legal counsel.
 
Section 13.09 Governing Law
 
This Agreement and the rights and obligations of the Parties hereunder shall be
governed by and construed in accordance with the laws of Kazakhstan (including
any international treaties to which Kazakhstan is a party and which are in force
in the territory of Kazakhstan).
 
Section 13.10 Arbitration and Jurisdiction
 
(a)Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity hereof, shall be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules as at present in
force. There shall be one (1) arbitrator and the appointing authority shall be
LCIA (London Court of International Arbitration). The seat and place of
arbitration shall be London, England and the English language shall be used
throughout the arbitral proceedings. The parties hereby waive any rights under
the Arbitration Act 1996 or otherwise to appeal any arbitration award to, or to
seek determination of a preliminary point of law by, the courts of England. The
arbitral tribunal shall not be authorised to take or provide, and the Pledgor
agrees that it shall not seek

 
 

--------------------------------------------------------------------------------

 

from any judicial authority, any interim measures of protection or pre-award
relief against the Pledgeholder, any provisions of the UNCITRAL Arbitration
Rules notwithstanding. The arbitral tribunal shall have authority to consider
and include in any proceeding, decision or award any further dispute properly
brought before it by the Pledgeholder (but no other party) insofar as such
dispute arises out of any Financing Agreement, but, subject to the foregoing, no
other parties or other disputes shall be included in, or consolidated with, the
arbitral proceedings. In any arbitral proceeding, the certificate of the
Pledgeholder as to any amount due to the Pledgeholder under any Financing
Agreement shall be prima facie evidence of such amount.
 
(b)Notwithstanding Section 13.10(a), this Agreement and the other Financing
Agreements, and any rights of the Pledgeholder arising out of or relating to
this Agreement or any other Financing Agreement, may, at the option of the
Pledgeholder, be enforced by the Pledgeholder in the courts of Kazakhstan or in
any other courts having jurisdiction. For the benefit of the Pledgeholder, the
Pledgor hereby irrevocably submits to the non-exclusive jurisdiction of the
courts of England with respect to any dispute, controversy or claim arising out
of or relating to this Agreement or any other Financing Agreement, or the
breach, termination or invalidity hereof or thereof The Pledgor hereby
irrevocably consents to the service of process or any other legal summons out of
such courts by mailing copies thereof by registered airmail postage prepaid to
its address specified herein. The Pledgor covenants and agrees that, so long as
it has any obligations under this Agreement, it shall maintain a duly appointed
agent to receive service of process and any other legal summons in England for
purposes of any legal action or proceeding brought by the Pledgeholder in
respect of any Financing Agreement and shall keep the Pledgeholder advised of
the identity and location of such agent. Nothing herein shall affect the rights
of the Pledgeholder to commence legal actions or proceedings against the Pledgor
in any manner authorised by the laws of any relevant jurisdiction. The
commencement by the Pledgeholder of legal actions or proceedings in one or more
jurisdictions shall not preclude the Pledgeholder from commencing legal actions
or proceedings in any other jurisdiction, whether concurrently or not. The
Pledgor irrevocably waives any objection it may now or hereafter have on any

 
 

--------------------------------------------------------------------------------

 

grounds whatsoever to the laying of venue of any legal action or proceeding and
any claim it may now or hereafter have that any such legal action or proceeding
has been brought in an inconvenient forum.
 
Section 13.11 Privileges and Immunities of the Pledgeholder
 
Nothing in this Agreement shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of the Pledgeholder
accorded under the Agreement Establishing the European Bank for Reconstruction
and Development, international convention or any Applicable Law. Notwithstanding
the foregoing, the Pledgeholder has made an express submission to arbitration
under Section 13.10(a) and accordingly, and without prejudice to its other
privileges and immunities (including, without limitation, the inviolability of
its archives), it acknowledges that it does not have immunity from suit and
legal process under Article 5(2) of Statutory Instrument 1991, No. 757 (The
European Bank for Reconstruction and Development (Immunities and Privileges)
Order 1991), or any similar provision under English law, in respect of the
enforcement of an arbitration award duly made against it as a result of its
express submission to arbitration pursuant to Section 13.10(a).
 
Section 13.12 Waiver of Sovereign Immunity
 
The Pledgor represents and warrants to the Pledgeholder that this Agreement, the
Loan Agreement, and any other Financing Agreements and the undertakings by the
Pledgor under any such Financing Agreements to which it is a party are
commercial rather than public or governmental acts and that the Pledgor is not
entitled to claim immunity from legal proceedings with respect to itself or any
of its assets on the grounds of sovereignty or otherwise under any Applicable
Law or in any jurisdiction where an action may be brought for the enforcement of
any of the obligations arising under or relating to this Agreement or the other
Financing Agreements. To the extent that the Pledgor or any of its assets has or
hereafter may acquire any right to immunity from set-off, legal proceedings,
attachment prior to judgment, other attachment or execution of judgment on the
grounds of sovereignty or otherwise, the Pledgor hereby irrevocably waives such
rights to immunity in respect of its

 
 

--------------------------------------------------------------------------------

 

obligations arising under or relating to this Agreement, the Loan Agreement or
any other Financing Agreements.
 
Section 13.13 Reliance
 
The Pledgor acknowledges that the Pledgeholder is entering into this Agreement,
and has acted, solely in its capacity as a lender under the Loan Agreement, and
not as an advisor to the Pledgor. The Pledgor represents and warrants that, in
entering into this Agreement, it has engaged and relied upon advice given to it
by its own legal, financial and other professional advisors and it has not
relied on and will not hereafter rely on any advice given to it by the
Pledgeholder.
 
Section 13.14 Successor and Assigns
 
(a) This Agreement binds and inures to the benefit of the respective successors,
assignees and permitted transferees of the parties hereto.
 
(b) The Pledgor may not assign or otherwise transfer all or any part of its
rights or obligations under this Agreement without the prior written consent of
the Pledgeholder.
 
(c) The benefit of this Agreement may be freely and unconditionally assigned,
transferred or otherwise disposed of, in whole or in part, by the Pledgeholder
to any other person.
 
Section 13.15 Rights of Third Parties
 
A person who is not a party to this Agreement has no rights under any Applicable
Law to enforce or enjoy the benefit of any term of this Agreement (except as
provided for in Section 13.14 (Successors and Assigns).

 
 

--------------------------------------------------------------------------------

 

Section 13.16 No Partnership or Agency
 
Nothing in this Agreement (or any of the arrangements contemplated hereby) shall
be deemed to constitute a partnership between the parties hereto nor save as
expressly provided herein constitute any party the agent of any other for any
purpose.
 
Section 13.17 Agreement as property of the Pledgeholder
 
This Agreement is and will remain the property of the Pledgeholder after any
release, settlement, discharge or arrangement relating to the liability of the
Pledgor under this Agreement.
 
Section 13.18 Integrity
 
Schedule 1 (Description of Pledged Interest) hereto, as may be amended from time
to time, forms an integral part of this Agreement.
 
Section 13.19 Severability
 
Each of the provisions of this Agreement shall be severable and distinct from
one another and if at any time any one or more of those provisions (or any part
thereof) is or becomes invalid, illegal or unenforceable the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired. In this event, to the extent practicable under the circumstances,
the parties to this Agreement shall negotiate in good faith to replace the void,
illegal or unenforceable provision with a valid, legal and enforceable provision
which corresponds as far as possible to the spirit and purpose of the void,
illegal or unenforceable provision.
 
Section 13.20 Disclosure
 
(a)The Pledgeholder may disclose such documents, information and records
regarding the Pledgor or any other party to a Financing Agreement and this
transaction (including, without limitation, copies of this Agreement and any
Financing Agreement) as the Pledgeholder deems appropriate in connection with
any dispute involving the Pledgor or any

 
 

--------------------------------------------------------------------------------

 

other party to a Financing Agreement, for the purpose of preserving or enforcing
any of the Pledgeholder's rights under any Financing Agreement or collecting any
amount owing to the Pledgeholder or in connection with any proposed
Participation or any other proposed sale, transfer, assignment, novation or
other disposal contemplated by above Section 13.14 (Successors and Assigns).
 
(b)Except as required by Applicable Law, the Pledgor shall not disclose any
documents, information and records regarding itself, the Pledgeholder or any
other party to a Financing Agreement and this transaction (including without
limitation, copies of this Agreement and any Financing Agreements).
 
Section 13.21 Language and Counterparts
 
(a) This Agreement shall be drawn up and executed in the English language.
 
(b) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.
 
Section 13.22 Survival
 
Notwithstanding termination of this Agreement (i) the representations and
warranties given by the Pledgor in Article V (Representations and Warranties);
(ii) the covenants of the Pledgor in Article VI (Covenants) and Section 6.12
(Negative Covenants of the Pledgor); and (iii) the provisions set forth in
Section 6.04 (Payment Obligations) and XIII (Miscellaneous) and of this Section
13.22, shall survive and remain in full force and effect until the Secured
Obligations have been fully and irrevocably discharged strictly in accordance
with the provisions of the Financing Agreements, as evidenced by a written
instrument signed by the Pledgeholder.
 
The parties hereto agree that this Agreement shall take effect as of the date
first written above.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WITER_EOF, each party hereto has caused this Agreement to be executed
by its duly authorised representatives as of the date first above written.
 
Executed by CASPIAN
REAL ESTATE LIMITED acting by authorised signatory
 
   
Name: Title:
   
Executed by
EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT acting by authorised signatory
       
Name: Title:
         


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
DESCRIPTION OF PLEDGED INTEREST
 
Name of the Borrower (the company in which the Pledgor owns the Pledged
Interest): Balykshy L.L.P.
 
Percentage of the Charter Capital of the Borrower represented by the Pledged
Interest: 100% Amount of Pledgor's contribution to Charter Capital of the
Borrower: 400,000 Tenge
 
Pledged Interest Agreed Value:400,000 Tenge, and as such value may change from
time to time

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
FORM OF LETTER
 
[Letterhead of the Pledgor]
 
[date]
 
European Bank for Reconstruction and Development One Exchange Square
 
London EC2A 2JN
 
United Kingdom
 
Operation Number: 36384
 
Reference is made to the Participation Interest Pledge Agreement, dated [.] 2008
(the "Pledge Agreement"), entered into among Caspian Real Estate Limited (the
"Pledgor") and European Bank for Reconstruction and Development ("EBRD"). We
deliver this acknowledgment and commitment to EBRD pursuant to Section
3.06(b)(iii) of the Pledge Agreement.
 
Capitalised terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Pledge Agreement.
 
The Pledgor, acting in its capacity as participant of Balykshy LLP (the
"Borrower"), does hereby acknowledge and agree with EBRD that EBRD shall be
entitled to exercise all its rights, entitlements and remedies, including, but
not limited to, their right to foreclose upon the Pledged Assets under a
non-judicial sale of the Pledged Assets, all as provided for, and on the terms
and conditions set forth, in the Pledge Agreement.
 
Unless otherwise agreed by EBRD, the Pledgor hereby waives, and otherwise
undertakes not to exercise any statutory right, entitlement or privilege granted
to the Pledgor under the laws of the Republic of Kazakhstan, including, but not
limited to, the right of first refusal, and any other right, entitlement or
privilege that may impede, prejudice or otherwise

 
 

--------------------------------------------------------------------------------

 

hamper exercise of rights, entitlements and remedies available to EBRD under the
Pledge Agreement or by operation of the laws of the Republic of Kazakhstan.
 
The Pledgor further agrees to indemnify EBRD from and against all damages,
losses, costs, expenses, judgments and liabilities incurred or suffered by EBRD,
as a result of any breach of the undertaking and agreements set forth herein.
 
Caspian Real Estate Limited By:
 
 
Name: Title:

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
FORM OF POWER OF ATTORNEY
[Letterhead of the Pledgor]
 
Power of Attorney'
 
BY THIS POWER OF ATTORNEY, made on this [ ] day of
[                                                                                                     ],
in [ ] by
 
CASPIAN REAL ESTATE LIMITED, a company organised and existing under the laws of
the British Virgin Islands and having its registered address at Akara Building,
24 De Castro Street, Wickhams Cay 1, Road Town, Tortola, British Virgin Islands
("Principal"), hereby authorises the European Bank for Reconstruction and
Development ("EBRD") to be the Principal's true and lawful attorney with the
power and authority to do, for and on behalf of the Principal, the following
acts:
 
(a)to exercise all rights of the Principal in its capacity as a participant of
Balykshy
 
L.L.P., a limited liability partnership organised and existing under the laws of
the Republic of Kazakhstan, with its registered address at 12 Murat Uskenbaev
Street, Atash Village, Tupkaragan District, Mangistau Region, the Republic of
Kazakhstan ("Balykshy"), including, but not limited to:
 
(i)  
demand convocation of the extraordinary meetings of the participants of

 
 
Balykshy, exercise the right to request amendments, modifications or additions
to the agenda of the meetings of the participants of Balykshy;

 
(ii)  
take part in meetings of the participants of Balykshy and exercise all voting

 
 
 
rights (including voting by ballots) attributable to the Principal acting in its
capacity as participant of Balykshy with respect to each and any item on the

 
1 Power of attorney to be executed in English and in Russian language.

 
 

--------------------------------------------------------------------------------

 

agenda of any meeting of the participants of Balykshy, in the discretion of
EBRD;
 
(iii)  
nominate and vote in favour of candidate for the General Director and other
managing bodies or officers of Balykshy;

 
(iv)  
give any consent or authorisation that is required from a participant under the
laws of the Republic of Kazakhstan; and

 
(v)  
undertake such other actions as are reasonably incidental to any of the
foregoing;

 
(b)  
to sell, assign or otherwise transfer the participation interest of the
Principal in Balykshy, together with all of the interest attributable thereto,
which the Principal owns or otherwise holds in Balykshy upon such terms and
conditions as EBRD may deem appropriate and to execute and deliver all
agreements, contracts and other documents, including transfer instructions,
necessary in connection therewith; and

 
(c)  
to sign, execute, deliver and receive all documents, contracts, deeds and
agreements and to take all such other actions as are necessary or desirable for
the purpose of exercising the authority referred to in the preceding paragraphs
(a) and (b) of this Power of Attorney. Any of the rights conferred by this Power
of Attorney to EBRD may be delegated by EBRD to any other person.

 
This Power of Attorney shall be governed by the laws of the British Virgin
Islands.
 
This Power of Attorney and all powers and authorities conferred on the attorney
under this Power of Attorney are irrevocable and shall terminate on [.2
 
 
2 BVI counsel note: POA should not exceed 12 months.

 
 

--------------------------------------------------------------------------------

 

Caspian Real Estate Limited
 
 
Name: Title:
 
[Notation by notary] [Apostille]

 
 

--------------------------------------------------------------------------------

 
